Name: 93/87/EEC: Commission Decision of 22 December 1992 on specific financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  Europe
 Date Published: 1993-02-12

 Avis juridique important|31993D008793/87/EEC: Commission Decision of 22 December 1992 on specific financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) Official Journal L 036 , 12/02/1993 P. 0047 - 0047COMMISSION DECISION of 22 December 1992 on specific financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic)(93/87/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 92/337/EEC (2), and in particular Articles 3 and 4 thereof, Whereas an outbreak of Newcastle disease has occured in Germany in the month of December 1991; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of Newcastle disease was officially confirmed the German authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the German authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the outbreak of Newcastle disease that occured during the month of December 1991 Germany may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by Germany in compen-sating owners for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by Germany for the cleaning, disinsectization and disinfection of the holding and equipment, - 50 % of the costs incurred by Germany in compen-sating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted. 2. The documents referred to in paragraph 1 shall be sent by Germany no later than six months from the notification of this Decision. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new Decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Council Decision 90/424/EEC. Article 4 This Decision is addressed to Germany. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 187, 7. 7. 1992, p. 45.